Citation Nr: 0117402	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-22 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic lumbosacral strain with degenerative joint disease 
(low back disorder), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran apparently had active military service from June 
1973 to April 1975 and from November 1977 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
RO, which granted an increased 20 percent rating for the 
veteran's service-connected low back disorder (previously 
evaluated as 10 percent disabling), effective from the date 
of receipt of his claim in April 1998.  


FINDINGS OF FACT

The veteran's service-connected chronic lumbosacral strain 
with degenerative joint disease is manifested by some 
limitation of motion, but with objective evidence of pain in 
all ranges of motion, equating to severe limitation of lumbar 
spine motion.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, but no more, for 
chronic lumbosacral strain with degenerative joint disease 
are met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 4.20, 
4.40, 4.45 and Part 4, Diagnostic Codes 5292 and 5295 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue 
addressed herein.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has been provided adequate VA joints examinations, 
most recently in September 1999.  The notice provisions of 
the Veterans Claims Assistance Act of 2000 have also been 
met.  In the statement of the case provided to the veteran, 
he was advised of regulatory provisions pertaining to the 
claim for an increased rating and, thus, the evidence 
necessary to substantiate his claim.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).

Service connection is in effect for lumbosacral strain with 
degenerative joint disease, for which the RO has assigned a 
20 percent rating in accordance with the provisions of 
Diagnostic Codes 5292 and 5295 of the Rating Schedule.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2000), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's lumbosacral strain with 
degenerative joint disease.  The Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to such disability.  

The criteria for ascertaining the severity of impairment 
caused by service-connected lumbosacral strain are delineated 
in Diagnostic Code 5295, 38 C.F.R. Part 4 (2000).  Under this 
code, a 20 percent evaluation may be granted with a showing 
of lumbosacral strain with muscle spasm on extreme forward 
bending, or loss of lateral spine motion.  In order to merit 
a 40 percent evaluation, the lumbosacral strain must be 
"severe," with listing of the whole spine to the opposite 
side, positive Goldwaithe's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Additionally, moderate limitation of motion of the lumbar 
spine warrants a 20 percent evaluation under Diagnostic Code 
5292.  A 40 percent evaluation is assigned for severe 
limitation of motion of the lumbar spine.  

Degenerative or traumatic arthritis is rated in accordance 
with the criteria set forth in 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 (2000).  However, arthritis established by X-ray 
findings is also rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

VA treatment records, dated in 1998 and 1999, from both the 
Montgomery, Alabama and Ft. Meyers, Florida VA Medical 
Centers (VAMC's), show treatment in June 1999 for low back 
and neck pain.  No diagnosis was made.  

On VA examination in September 1999, the veteran reported a 
long history of low, middle, and upper back (neck) injuries 
while in service, as well as a post-service automobile 
accident, but without hospitalization.  The examiner found 
that the veteran's range of motion of the spine was painful 
in all movements.  Lateral bending left and right was to 25 
degrees with pain, rotation left and right was to 50 degrees 
with pain, and extension was to 20 degrees with complaints of 
tenderness.  Forward flexion was to 68 degrees with pain.  No 
numbness of the left or right lower extremity was noted.  The 
gait was steady, within normal limits.  He used no cane or 
ambulatory devise.  Toe raising was painful, particularly in 
the ball of his left and right foot to the ankle of the left 
and right foot.  He was unable to rise on his heels.  The 
pertinent diagnosis was residual thoracic spine pain, status 
post degenerative spondylosis with wedge compression of T11-
T12.  Notation is made that the examiner was of the opinion 
that the veteran's overall functional loss due to pain was 
moderate in nature.  

If a disability at issue is musculoskeletal in nature or 
origin, then VA may, in addition to applying the regular 
schedular criteria, consider granting a higher rating for 
functional impairment caused by pain, limited or excess 
movement, weakness, excess fatigability, or incoordination-
assuming these factors are not already contemplated by the 
governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  

The Board finds that the criteria for a 40 percent evaluation 
for service-connected lumbosacral strain with degenerative 
joint disease are met, under Diagnostic Codes 5292 and 5295, 
with consideration of §§ 4.40 and 4.45.  This conclusion is 
compelled by the September 1999 VA examination report's 
finding that all of the veteran's range of motion of the 
spine is painful.  As painful motion must be equated with 
limitation of motion, then the veteran's pain in all ranges 
of motion of the lumbosacral spine must be considered no less 
than severe limitation of motion. See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  
As such, in the Board's view, the finding of pain in all 
ranges of motion, must be considered as either "severe" 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292, or marked limitation of forward bending or loss of 
lateral motion, with degenerative changes, under Diagnostic 
Code 5295.  Outpatient treatment notes do not provide a basis 
for a higher evaluation.

In finding so, the September 1999 VA examination weighs 
persuasively in favor of the assignment of a 40 percent 
disability rating predicated on either 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45, as well as 38 C.F.R. § 4.7 (which provides 
that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating).  

While it might be argued that the Board's analysis should 
include consideration of whether separate ratings are 
warranted for limitation of motion and lumbosacral strain 
with degenerative joint disease, it should be pointed out 
that each of the foregoing Diagnostic Codes by which a low 
back disorder is ratable contemplates limitation of motion.  
See VAOPGCPREC 36-97 (Dec. 12, 1997).  Therefore, assigning 
separate ratings on the basis of both limitation of motion 
and other symptoms, such as those set forth in Diagnostic 
Code 5295, would be inappropriate.  Id.; 38 C.F.R. § 4.14 
(2000).  

Additionally, the Board has give all due consideration to the 
assignment of a rating in excess of 40 percent.  However, 
both Diagnostic Codes 5292 and 5295 allow for no more that a 
40 percent rating.  Even with consideration of pain, a 
greater evaluation in not warranted.  The Court has held in 
similar situations, sections 4.40 and 4.45 are not for 
application when the disability at issue is rated at the 
maximum allowable for limitation of motion or functional loss 
due to pain under all applicable Diagnostic Codes.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2000). The Board notes that there is no evidence 
that the veteran's low back disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Rather, the evidence shows that the manifestations of the 
veteran's low back disability are as contemplated by the 
schedular criteria.  While the veteran may have neck 
(cervical spine) and foot disorders which are debilitating, 
these are not for consideration in this appeal.  Therefore, 
the Board must conclude that the average industrial 
impairment from the veteran's service-connected low back 
disability would not be in excess of that contemplated by the 
assigned evaluation.  Accordingly, the Board finds that the 
criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

The claim for a 40 percent evaluation for the veteran's 
service-connected chronic lumbosacral strain with 
degenerative joint disease is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

